DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as 
Claim limitation “device” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “arranged to” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 16 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: a computer system having a computer processor described in paragraph [0065].
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see M.P.E.P. § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claims 1-13 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they are all method claims.
Claim 14 is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it is an article of manufacture claim.
Claim Objections
Claim 1 is objected to because of the following informalities:
The claim limitations “a first and a second color” recited in lines 1-2 ought to be changed to “a first and a second colors” (plural).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation “the one or more calculated filters” in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.  Is it referred to the “one or more color-difference filters” recited in line 3?  Also the claim limitation “said first and second colors” in 3 lacks antecedent basis.  Furthermore, the claim limitation “color-difference filters” recited in 
	Likewise, claims 2-14 and 16 are rejected for the same reasons as above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gómez-Polo et al. (“Comparison of the CIELab and CIEDE2000 color difference formulas”, The Journal of Prosthetic Dentistry, Volume 115, Issue 1, January 2016, pages 65-70, referred as Gómez-Polo hereinafter).
Regarding claim 1 as a representative claim, Gómez-Polo teaches a method for color similarity evaluation between a first and a second colors, comprising:
calculating one or more color-difference filters over said first and second colors (see abstract: color differences can be quantified; page 66 left column: difference between 2 colors delta E*ab and  “color difference is considered acceptable by 50% of observers (the other 50% would consider it unacceptable)”);
determining that the first and second colors are dissimilar if at least one of the one or more calculated filters is above a threshold predetermined for each of the one or more calculated filters (see page 66 left column: “When the color difference is considered acceptable by 50% of 
otherwise, calculating the CIEDE2000 color-difference delta E00 and determining that the first and second colors are dissimilar if the calculated CIEDE2000 color-difference delta E00 is above a predetermined delta E00 threshold (see page 66 left column: “that is the CIEDE2000, to calculate color differences. This formula seems better than the preceding one, but its use is more complex. Regarding the thresholds for clinical perceptibility and acceptability, multiple studies report considerable variations in the delta E*ab range. In the present study, the clinical perceptibility level was set at delta E*ab =1.0 to 3.7,18,19 and the acceptability level at delta E*ab =2.7 to 6.8.19,20. In dentistry, the acceptability threshold for color difference is greater than the perceptibility threshold”).; and 
otherwise, determining that the first and second colors are similar (see page 66 left column: “A perceptible color match in dentistry is a color difference at or below the perceptibility threshold; an acceptable color match is a color difference at or below the acceptability threshold”).
Regarding claim 10, Gómez-Polo further teaches wherein the threshold predetermined for each filter is pre-obtained from the delta E00 threshold (see page 66 left column: “In the present study, the clinical perceptibility level was set at delta E*ab =1.0 to 3.7 and the acceptability level at delta E*ab =2.7 to 6.8”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gómez-Polo.
Regarding claim 14, the advanced statements as applied to claim 1 above are incorporated hereinafter. Gómez-Polo does not further teaches a non-transitory storage media including program instructions.  However, using such media is well known in the art (Official Notice).
Therefore, before the effective filing of the instant invention, it would have been obvious to one of ordinary skill in the art to incorporate such media in combination with Gómez-Polo in order to speed up the calculation of the complex CIEDE2000 formula and improve the accuracy of the color evaluation.
Regarding claim 16, the advanced statements as applied to claim 1 above are incorporated hereinafter. Gómez-Polo does not further teaches a device arranged to carry out the steps of the method of claim 1.  However, using such device is well known in the art (Official Notice).
.
Allowable Subject Matter
Claims 2-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Carney et al. (U.S. Pat. No.10,387,746) teaches color matching systems comprising CIELab formula (see col. 2 lines 1-40) and CIEDE2000 (see figure 10).
 Kawabata et al. (U.S. Pat. Appl. Pub. No. 2015/0221077 A1) teaches a system for color evaluation (see par. [0016]: determine color difference in delta E).
Mitchell et al. (U.S. Pat. Appl. Pub. No. 2018/0114343A1) teaches system for predicting color comprising determining color difference (see 414 of figure 4 and par. [0084]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY M DANG whose telephone number is (571)272-7389.  The examiner can normally be reached on Monday to Friday from 7:00AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mathew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






DMD
3/2021

/DUY M DANG/Primary Examiner, Art Unit 2667